Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 1 having limitation “an irradiation unit, a reception unit, a reception information processing unit, a living body determination unit”, claim 2 having limitation, “an angular velocity calculation unit, a biological information processing unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 2 and claims depending on claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Fig. 2 and corresponding description in the specification provides detailed information of various units.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over
Mitani US PGPub: US 2017/0360324 A1 Dec. 21, 2017 and in view of 
Lu-Dac US PGPub: US 2018/0170213 A1 Jun. 21, 2018.

Regarding claims 1, 6, Mitani discloses,

a biological information output device and a biological information output method (an electric wave type biosensor 100 is installed in equipment having a surface which is directly or indirectly in contact with a part of the human body, and senses the bio-information of a user of the equipment – Figs. 1 – 3, 6, 7, paragraph 0028) comprising: 

an irradiation unit (an electromagnetic wave irradiation unit 10 – Fig. 2/10, paragraph 0032) that irradiates a body surface of a living body with an electromagnetic wave (an electric wave type biosensor includes: an electromagnetic wave irradiation unit; and a reflected wave receiving unit which receives a reflected wave and obtains an I signal and a Q signal. An electromagnetic wave irradiation unit which irradiates a body surface of a living body with an electromagnetic wave – ABSTRACT, paragraphs 0012, 0032); 

a reception unit (reflected wave receiving unit 20 – Fig. 2/20, paragraph 0032) that receives a reflected wave of the electromagnetic wave reflected on the body surface (an electric wave type biosensor includes: an electromagnetic wave irradiation unit; and a reflected wave receiving unit which receives a reflected wave and obtains an I signal and a Q signal. a reflected wave receiving unit which receives a reflected wave obtained as the electromagnetic wave irradiated by the electromagnetic wave irradiation unit and then reflected on the body surface – ABSTRACT, paragraphs 0012, 0032); 

a reception information processing unit (combined signal obtaining unit 20 and I-Q Norm angular velocity calculation unit 40 – Fig. 2) that outputs information about a distance to the body surface of the living body (a distance calculation unit which calculates an estimated distance between the sensor unit and the occupant based on an integrated value of a phase change amount of the output of the sensor unit – paragraphs 0004, 0005, 0044. The distance between the Doppler sensor DS and the surface of the living body is d - paragraph 0057) obtained by processing an I signal and a Q signal (the biological state obtaining apparatus: obtains an I signal and a Q signal which are output from an IQ-wave detector that outputs the I signal and the Q signal in a time series; and a biological state obtaining part which obtains a state of the living body based on a trajectory on an IQ plane of an obtained signal obtained by the IQ signal obtaining part – paragraph 0008), 

the I signal being obtained by multiplying a signal of the electromagnetic wave and a signal of the reflected wave (a reflected wave receiving unit 20 which obtains an I signal obtained by multiplying the signal of the irradiated electromagnetic wave and the received reflected signal – Fig. 2/20, paragraphs 0012, 0032), and 

the Q signal being obtained by delaying the I signal by a predetermined phase (a reflected wave receiving unit 20 which obtains an I signal obtained by multiplying the signal of the irradiated electromagnetic wave and the received reflected signal, and a Q signal obtained by delaying the I signal by a predetermined phase – Fig. 2/20, paragraphs 0012, 0032), 

outputs (an external output unit 70 for outputting the bio-information to an external mechanism that uses the bio-information extracted by the bio-information extract unit 50, based on the determination of the output determination unit 80 – Fig. 2/70, paragraph 0056) a reception intensity of the reflected wave (the bio-information extract unit 50 can extract the heart rate or the respiratory frequency or the strengths from the heights of each of the peaks by comparing the period of general respiration or heart rate – paragraph 0055. The size of receiving strength in the receiving antenna 21 of the reflected wave – Fig. 7, paragraph 0057) using a diameter of a circle drawn by a signal point obtained by developing the I signal and the Q signal on a complex plane (the size of a circle in FIG. 7 indicates the size of receiving strength in the receiving antenna 21 of the reflected wave, and fluctuates according to a state (distance, inclination of the reflected surface, reflectivity, or the like) of the surface of the living body which is the measurement target TG. In a case where the distance between the Doppler sensor DS and the surface of the living body is d, and a displacement amount Δd of the distance d is expressed by the equation (8) – Fig. 7, paragraphs 0025, 0050, 0057), and 

outputs a phase change amount of the reflected wave (a bio-signal extract unit which extracts a bio-signal of the occupant based on a phase change of an output of the sensor unit – paragraph 0004) using a displacement angle of a range where the signal point is displaced on the circle with respect to a center of the circle (the size of a circle in FIG. 7 indicates the size of receiving strength in the receiving antenna 21 of the reflected wave, and fluctuates according to a state (distance, inclination of the reflected surface, reflectivity, or the like) of the surface of the living body which is the measurement target TG. In a case where the distance between the Doppler sensor DS and the surface of the living body is d, and a displacement amount Δd of the distance d is expressed by the equation (8) – Fig. 7, paragraphs 0025, 0050, 0057); and 

a living body determination unit that determines a the living body based on the distance, the reception intensity, and the phase change amount (an output determination unit which determines whether or not the bio-information extracted by the bio-information extract unit is output, based on whether or not a size of the angular velocity calculated by the I-Q norm angular velocity calculation unit is within a first threshold value – paragraph 0012. The output determination unit 80 determines that the bio-information is to be output, the external output unit 70 outputs the bio-information to the external mechanism that uses the bio-information – paragraph 0060),

but, does not disclose, a living body determination unit that “determines a type of” the living body.

Lu-Dac teaches, a radar sensor system and method for ascertaining whether an unattended child is present within an automotive vehicle (ABSTRACT, paragraphs 0006, 0007).
Human motions like limb movement or larger child/adult breathing. The human breathing signals are then characterized by a very regular frequency dominance of high intensity. For instance, the frequency of human breathing is typically between 15 (adults) and 70 (newborns) breaths per minute (Figs. 4 – 6, 12, paragraphs 0055, 0089).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the an electric wave type biosensor 100 is installed in equipment having a surface which is directly or indirectly in contact with a part of the human body, and senses the bio-information of a user of the equipment of Mitani (Mitani, Figs. 1 – 3, paragraph 0028), wherein the system of Mitani, would have incorporated, a radar sensor system and method for ascertaining whether an unattended child is present within an automotive vehicle and if it is child/adult of Lu-Dac (Li-Dac, ABSTRACT, Figs. 4 – 6, 12, paragraphs 0006, 0007, 0055, 0089) for providing a method for ascertaining whether an unattended child is present within an automotive vehicle using a radar sensor system (Lu-Dac, paragraph 0006).

Regarding claim 2, Mitani discloses,

the biological information output device according to claim 1, further comprising: an angular velocity calculation unit (I-Q Norm Angular Velocity Calculation Unit 40 – Fig. 2/40. An I-Q norm angular velocity calculation unit which calculates an angular velocity and an IQ norm of the I signal and the Q signal, based on the I signal and the Q signal – ABSTRACT, Fig. 6/s102, paragraph 0040) that calculates an angular velocity using the displacement angle (the distance between the Doppler sensor DS and the surface of the living body is d, and a displacement amount Δd of the distance d is expressed by the equation (8) – paragraph 0057. The electric wave type biosensor 100 further includes the I-Q norm angular velocity calculation unit 40 which calculates the angular velocity of the I signal and the Q signal based on the I signal and the Q signal which are obtained by the reflected wave receiving unit 20 and the I signal differential value ΔI and the Q signal differential value ΔQ which are calculated by the band pass filter 102 based on the I signal and the Q signal. As will be described later, the I-Q norm angular velocity calculation unit 40 acquires an angular velocity ω and an IQ norm NRM of the I signal and the Q signal based on the I signal, the Q signal, the I signal differential value ΔI, and the Q signal differential value ΔQ – paragraph 0040); and 

a biological information processing unit that outputs biological information unique to the living body using the angular velocity (an output determination unit which determines whether or not the bio-information extracted by the bio-information extract unit is output, based on whether or not a size of the angular velocity calculated by the I-Q norm angular velocity calculation unit is within a first threshold value – paragraphs 0012, 0016), 

wherein the living body determination unit determines the living body based on the biological information (an output determination unit which determines whether or not the bio-information extracted by the bio-information extract unit is output, based on whether or not a size of the angular velocity calculated by the I-Q norm angular velocity calculation unit is within a first threshold value – paragraph 0012. The output determination unit 80 determines that the bio-information is to be output, the external output unit 70 outputs the bio-information to the external mechanism that uses the bio-information – paragraph 0060),

but, does not disclose, wherein the living body determination unit determines “the type” of the living body based on the biological information.

Lu-Dac teaches, a radar sensor system and method for ascertaining whether an unattended child is present within an automotive vehicle (ABSTRACT, paragraphs 0006, 0007).
Human motions like limb movement or larger child/adult breathing. The human breathing signals are then characterized by a very regular frequency dominance of high intensity. For instance, the frequency of human breathing is typically between 15 (adults) and 70 (newborns) breaths per minute (Figs. 4 – 6, 12, paragraphs 0055, 0089).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the an electric wave type biosensor 100 is installed in equipment having a surface which is directly or indirectly in contact with a part of the human body, and senses the bio-information of a user of the equipment of Mitani (Mitani, Figs. 1 – 3, paragraph 0028), wherein the system of Mitani, would have incorporated, a radar sensor system and method for ascertaining whether an unattended child is present within an automotive vehicle and if it is child/adult of Lu-Dac (Li-Dac, ABSTRACT, Figs. 4 – 6, 12, paragraphs 0006, 0007, 0055, 0089) for providing a method for ascertaining whether an unattended child is present within an automotive vehicle using a radar sensor system (Lu-Dac, paragraph 0006).

Regarding claim 3, Mitani discloses,

the biological information output device according to claim 1, wherein the living body determination unit creates a learning model by performing machine learning based on teacher data (the output determination unit 80 considers a period during which an absolute value of the angular velocity ω is sufficiently small as a stable period, and learns a fluctuation range of the IQ norm NRM in the stable period – paragraph 0063), 
which uses the distance (a distance calculation unit which calculates an estimated distance between the sensor unit and the occupant based on an integrated value of a phase change amount of the output of the sensor unit – paragraphs 0004, 0005, 0044. The distance between the Doppler sensor DS and the surface of the living body is d - paragraph 0057), 
the reception intensity (the bio-information extract unit 50 can extract the heart rate or the respiratory frequency or the strengths from the heights of each of the peaks by comparing the period of general respiration or heart rate – paragraph 0055. The size of receiving strength in the receiving antenna 21 of the reflected wave – Fig. 7, paragraph 0057), and 
the phase change amount (a bio-signal extract unit which extracts a bio-signal of the occupant based on a phase change of an output of the sensor unit – paragraph 0004) as input data and uses the living body that can be actually determined as output data, and determines a type of the living body according to the learning model (an output determination unit which determines whether or not the bio-information extracted by the bio-information extract unit is output, based on whether or not a size of the angular velocity calculated by the I-Q norm angular velocity calculation unit is within a first threshold value – paragraph 0012. The output determination unit 80 determines that the bio-information is to be output, the external output unit 70 outputs the bio-information to the external mechanism that uses the bio-information – paragraph 0060),

but, does not disclose, “a type” of the living body.

Lu-Dac teaches, a radar sensor system and method for ascertaining whether an unattended child is present within an automotive vehicle (ABSTRACT, paragraphs 0006, 0007).
Human motions like limb movement or larger child/adult breathing. The human breathing signals are then characterized by a very regular frequency dominance of high intensity. For instance, the frequency of human breathing is typically between 15 (adults) and 70 (newborns) breaths per minute (Figs. 4 – 6, 12, paragraphs 0055, 0089).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the an electric wave type biosensor 100 is installed in equipment having a surface which is directly or indirectly in contact with a part of the human body, and senses the bio-information of a user of the equipment of Mitani (Mitani, Figs. 1 – 3, paragraph 0028), wherein the system of Mitani, would have incorporated, a radar sensor system and method for ascertaining whether an unattended child is present within an automotive vehicle and if it is child/adult of Lu-Dac (Li-Dac, ABSTRACT, Figs. 4 – 6, 12, paragraphs 0006, 0007, 0055, 0089) for providing a method for ascertaining whether an unattended child is present within an automotive vehicle using a radar sensor system (Lu-Dac, paragraph 0006).

Regarding claim 4, Mitani discloses all the claimed features,

but, does not disclose, wherein the living body determination unit determines that the living body is a child when a magnitude of the angular velocity calculated by the angular velocity calculation unit is maintained to be equal to or greater than a predetermined value for a certain number of times or more within a predetermined time (the electric wave type biosensor 100 can selectively include the estimating unit 90 which estimates the size of the angular velocity based on the data of the angular velocity of a time series, which is calculated by the I-Q norm angular velocity calculation unit 40 – paragraphs 0059, 0061),

but, does not disclose, the living body determination unit determines that “the living body is a child”.

Lu-Dac teaches, a radar sensor system and method for ascertaining whether an unattended child is present within an automotive vehicle (ABSTRACT, paragraphs 0006, 0007).
Human motions like limb movement or larger child/adult breathing. The human breathing signals are then characterized by a very regular frequency dominance of high intensity. For instance, the frequency of human breathing is typically between 15 (adults) and 70 (newborns) breaths per minute (Figs. 4 – 6, 12, paragraphs 0055, 0089).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the an electric wave type biosensor 100 is installed in equipment having a surface which is directly or indirectly in contact with a part of the human body, and senses the bio-information of a user of the equipment of Mitani (Mitani, Figs. 1 – 3, paragraph 0028), wherein the system of Mitani, would have incorporated, a radar sensor system and method for ascertaining whether an unattended child is present within an automotive vehicle and if it is child/adult of Lu-Dac (Li-Dac, ABSTRACT, Figs. 4 – 6, 12, paragraphs 0006, 0007, 0055, 0089) for providing a method for ascertaining whether an unattended child is present within an automotive vehicle using a radar sensor system (Lu-Dac, paragraph 0006).

Regarding claim 5, Mitani discloses,

a non-transitory computer-readable medium storing a biological information output program, when executed by a computer, causing the computer to function as each unit in the biological information output device according to claim 1 (the signal obtaining unit 30 may be an AD port including an AD converter that converts an analog signal into a digital signal and is mounted in a microcomputer. In addition, configuration elements, such as the control unit 60 or an I-Q norm angular velocity calculation unit 40 which will be described later, may be mounted in the microcomputer. Here, the microcomputer obviously has a non-transitory computer-readable medium storing a biological information output program, when executed by a computer, causing the computer to function as each unit in the biological information output device according to claim 1 – paragraph 0039).

The prior arts made of record and not relied upon are considered pertinent to applicants disclosure.

Yajima US PGPub: US 2006/0180764 A1 Aug. 17, 2006.
Determine whether a passenger sits in a passenger seat or backseat, and if YES, determine whether the passenger is an adult or a child, and whether the passenger is sitting in a normal attitude. A pair of thermopile sensors 13 and 14 are disposed on a dashboard 11 at a predetermined distance from each other in a horizontal direction. The pair of thermopile sensors 13 and 14 are disposed such that they monitor a predetermined same position P on a surface of the passenger seat 12 when a passenger 15 does not sit in a passenger seat 12. Output signal which are output from the pair of thermopile sensors 13 and 14 are subtracted by a subtraction circuit 25, an output difference signal of the pair of thermopile sensors 13 and 14 is taken out, and it is detected whether a passenger sits in the seat by this signal (Figs. 1 – 5, paragraphs 0011 – 0017).

Mitani US PGPub: US 2017/0363458 A1 Dec. 21, 2017.
An electric wave type biosensor includes: an electromagnetic wave irradiation unit; and a reflected wave receiving unit which receives a reflected wave and obtains an I signal obtained by multiplying the irradiated electromagnetic wave signal and the received reflected signal, and a Q signal obtained by delaying the I signal only by a predetermined phase. The electric wave type biosensor further includes: a differentiation calculation unit which differentiates the I signal and the Q signal and calculates an I signal differential value and a Q signal differential value; and an angular velocity calculation unit which calculates an angular velocity of the I signal and the Q signal, based on the I signal and the Q signal and the I signal differential value and the Q signal differential value (ABSTRACT, Figs. 1 – 8, paragraphs 0009 – 0011).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228. The examiner can normally be reached Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642